

115 HR 3694 IH: Future of the Nunn-Lugar Program Act of 2017
U.S. House of Representatives
2017-09-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3694IN THE HOUSE OF REPRESENTATIVESSeptember 7, 2017Mr. Banks of Indiana introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo provide for an independent assessment of the future of cooperative threat reduction.
	
 1.Short titleThis Act may be cited as the Future of the Nunn-Lugar Program Act of 2017. 2.FindingsCongress finds the following:
 (1)The Cooperative Threat Reduction program, initially established in 1991 by Senators Richard Lugar and Sam Nunn, provided funding and expertise to secure and dismantle nuclear, chemical, and biological weapons and delivery systems in former Soviet Union states.
 (2)After the Nunn-Lugar Cooperative Threat Reduction program was signed into law, Russia, Ukraine, Belarus, and Kazakhstan all agreed to implement the program.
 (3)Russia developed programs to improve security at nuclear weapons facilities and together with Ukraine opened science and technology centers to help employ former Soviet weapons scientists.
 (4)Ukraine, Belarus, and Kazakhstan agreed to remove all nuclear warheads from their territories, and accomplished this objective within three years.
 (5)In 1996, the Nunn-Lugar-Domenici Domestic Preparedness Initiative built on the initial goals of the Cooperative Threat Reduction program to train civilians to assist following an attack by a weapon of mass destruction.
 (6)In recent years, funding provided through the Nunn-Lugar Cooperative Threat Reduction Program has focused on export and border control programs and on the detection of radiological weapons, sometimes referred to as dirty bombs.
 (7)In 2013, the Nunn-Lugar Cooperative Threat Reduction program provided funding for Libya to dispose of the chemical weapons and munitions discovered after the fall of the Gadhafi regime.
 (8)In 2014, under the umbrella of the Nunn-Lugar Cooperative Threat Reduction program, the United States played a role in carrying out the removal of chemical weapons from Syria.
 (9)The Nunn-Lugar Cooperative Threat Reduction program has been a success, but as the world continues to change, new partnerships and strategies will be required to deal with new threats posed by weapons of mass destruction.
			3.Assessment on the future of cooperative threat reduction
			(a)Assessment
 (1)In generalNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense shall seek to enter into an agreement with a federally funded research and development center to assess the current, anticipated, and potential future requirements for cooperative threat reduction.
 (2)Information and resourcesThe Secretary shall provide the federally funded research and development center conducting the assessment under paragraph (1) with access to any information and resources necessary for the federally funded research and development center to conduct such assessment.
				(b)Report
 (1)Interim reportNot later than one year after the date of the enactment of this Act, the federally funded research and development center conducting the assessment under subsection (a)(1) shall submit to the Secretary an interim report on the assessment.
 (2)Final reportNot later than 18 months after the date of the enactment of this Act, the federally funded research and development center conducting the assessment under subsection (a)(1) shall submit to the Secretary a final report on the assessment.
 (3)ElementsEach report under paragraphs (1) and (2) shall include the following: (A)A detailed discussion of the requirements and capabilities necessary for reducing the threats of nuclear, chemical, and biological weapons.
 (B)An identification of capability gaps for current and future cooperative threat reduction efforts and requirements.
 (C)Recommendations with respect to actions that could be taken, including legislative actions, to modernize the Cooperative Threat Reduction Program of the Department of Defense established under section 1321 of the Department of Defense Cooperative Threat Reduction Act (50 U.S.C. 3711) to better respond to threats during the 10-year period beginning on the date of the report.
 (D)Recommendations with respect to actions that could be taken to modernize the command and control enterprise and the role of the Director of the Defense Threat Reduction Agency.
 (E)Such other matters as the Secretary determines appropriate. (4)SubmissionNot later than seven days after receiving each report under paragraphs (1) and (2), the Secretary shall submit such report to Congress without change.
 (c)Cooperative threat reduction definedIn this section, the term cooperative threat reduction means the activities specified in section 1321(a) of the Department of Defense Cooperative Threat Reduction Act (50 U.S.C. 3711(a)).
			